9 F.3d 107
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.Ted F. STRASSBURG, Defendant-Appellee.
No. 93-1435.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1993.

1
Before:  JONES and SILER, Circuit Judges, and RUBIN, District Judge.*

ORDER

2
Gene T. Favors, a pro se Michigan prisoner, appeals a district court order granting Defendant-Appellee's motion for costs.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  Appellee has informed the court that he will not be filing a brief.


3
Favors filed a civil rights complaint pursuant to 42 U.S.C. Sec. 1983 against a prison official for allegedly seizing his legal materials.  The district court granted summary judgment for the appellee, and Favors did not appeal the district court's judgment.  The appellee then filed a motion for costs and attorney fees in the sum of $22.50.  Favors did not oppose this motion, and the district court granted the motion for the requested amount.


4
In his timely appeal, Favors appears to argue that the district court should not have granted the motion for costs and that this court should not grant Appellee any costs incurred in this appeal.


5
We review an order granting costs under the abuse of discretion standard.  See Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir.1991).  Upon review, we conclude that the district court did not abuse its discretion in awarding Appellee $22.50 in costs.  Furthermore, because Appellee has not requested reimbursement for costs related to this appeal, Favor's opposition to any future motion that Appellee might make is premature.


6
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation